Citation Nr: 0109705	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  98-18 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
schizophrenia.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc. (NVLSP)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran served on active duty from May to October 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the benefits sought on appeal.

The veteran testified at an RO hearing in November 1998.  In 
a November 1998 VA Form 9, the veteran requested a Board 
hearing.  In an October 1999 motion filed by the veteran's 
representative, the veteran withdrew his request for a BVA 
hearing. 38 C.F.R. § 20.704(e).  The veteran's representative 
also asked for an extension of time to submit additional 
information and/or to file a brief, which was granted by the 
Board in a letter dated December 22, 1999.  38 C.F.R. 
§ 20.1304(a).  In response, the veteran's representative 
submitted an informal hearing presentation in January 2001.  

The Board notes that the claims file also contains a March 
2000, letter from the veteran's representative confirming 
that the NVLSP need not apply for an extension of time to 
file a brief, could disregard the 60-day deadline for older 
cases like this, and would no longer be given specific 
deadlines for submission of briefs.  A written brief from the 
veteran's representative, NVLSP, was subsequently submitted 
in January 2001, and the case is now before the Board for 
appellate consideration. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
equitable disposition of the claim.

2.  The manifestations of the veteran's schizophrenia do not 
exceed occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking; disturbances of 
motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
veteran's schizophrenia have not been met.  38 U.S.C.A. 
§§ 110, 1155, 1507 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.951, 4.125-4.130, Diagnostic Code 9205 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records indicate that in June 1952, the 
veteran was hospitalized for heat prostration.  While 
hospitalized he developed psychiatric symptoms (odd behavior, 
laughing without cause, suspiciousness, belligerence, etc.) 
and was transferred to the U. S. Naval Hospital in Beaufort, 
South Carolina.  There he continued to show bizarre behavior, 
admitted to auditory hallucinations, and was openly hostile 
and belligerent, provoking other patients to attack him.  In 
August 1952, the veteran appeared before a Board of Medical 
Survey.  The diagnosis was schizophrenic reaction, paranoid 
type, and it was recommended that he be transferred to the U. 
S. Naval Hospital in Philadelphia, Pennsylvania for further 
treatment and disposition.  There the veteran appeared before 
a Physical Evaluation Board, which recommended that he be 
found unfit to perform his duties and indicated that his 
disability might be of a permanent nature.  In October 1952, 
the veteran was transferred to a VA hospital from which he 
was discharged in December 1952 with a diagnosis of 
schizophrenic reaction, catatonic type.
 
In a March 1953 rating decision, the RO granted service 
connection for a nervous condition (schizophrenic reaction, 
catatonic type) and assigned a 100 percent disability rating 
from November 1, 1952 to December 15, 1952 and a 30 percent 
rating, effective from December 16, 1952.   In a March 1960 
rating decision, the RO assigned a 50 percent rating for 
paranoid schizophrenia, effective from February 1960.  That 
decision was based on a February 1960 VA examination report, 
which indicated that the veteran reported sleep problems and 
he occasionally heard voices telling him what to do the next 
day.  On examination, the veteran's affect denoted hostility 
and dejection and that he was diagnosed with moderately 
severe, paranoid schizophrenia reaction.  

At an April 1963 VA examination, the veteran reported hand 
tremors and hearing his father's voice advising him to take 
good care of his mother and sister.  On examination, his 
speech was relevant and coherent and orientation was accurate 
for all spheres.  The examiner noted that the veteran 
appeared to welcome his hallucinatory experiences and seldom 
went out for recreation because he worked from 2 a.m. to noon 
and rested most of the day.  The veteran's judgment and 
insight were well preserved and his affect was normal.  The 
diagnosis was paranoid schizophrenic reaction, in partial 
remission of symptoms, with a moderately severe degree of 
incapacity.   Subsequently, in a June 1963 rating decision, 
the RO recharacterized the veteran's disability as 
schizophrenic reaction, paranoid type, and assigned a 30 
percent rating, effective from September 1963.  The veteran 
did not perfect an appeal from this rating.

During a March 1965 VA examination the veteran related that 
he did not feel too bad during the day, but had trouble 
sleeping.  The veteran was working for a printer.  The 
diagnosis was schizophrenia in partial remission, with 
moderate incapacity.  It was noted that the veteran 
functioned with neurotic symptoms.

In April 1965 the RO continued the 30 percent rating.

At a June 1968 VA examination, the veteran was self-conscious 
and restless, he talked under some pressure and his thought 
process was scattered.  The veteran had started a printing 
business, but partially withdrew, finding a family member to 
run it.  He was working for commissions so that he would have 
complete flexibility.  He reported generally feeling better 
during the day with increased tension at night.  Orientation 
was good but his affect showed anxiety and inappropriateness.  
A mental trend of strong obsessiveness and concern of a 
dereistic quality with topics such as thought processes was 
found.  No hallucinations were detected.  Insight was 
superficial and judgment moderately impaired.  The diagnosis 
was chronic schizophrenic reaction, undifferentiated type.  
The degree of incapacity was described as moderately severe.
 
In an August 1968 rating decision, the RO recharacterized the 
veteran's disability as schizophrenic reaction, 
undifferentiated type, and assigned a 50 percent rating, 
effective from June 1968.  As this rating has remained in 
effect since then and has been in effect over 20 years, it is 
now protected.  See 38 U.S.C.A. § 110; 38 C.F.R. § 3.951(b).

At an April 1998 VA examination, the veteran reported that 
throughout the years he had been treated sporadically by 
private psychiatrists, that ever since he received 
electroshock therapy in service he had had a buzzing noise in 
his ears, which got worse at night, and that he had 
difficulty sleeping.  He reported not being hospitalized 
since his discharge from service in 1954 and had not gone to 
the VA for treatment.  He also stated that he helped his son 
and his wife with her business.  On examination, the veteran 
was casually dressed and adequately groomed.  He was aware of 
the interview situation and in contact with reality.  
Although somewhat anxious, the veteran's answers were 
relevant and coherent.  There were no active delusions or 
hallucinations but the veteran described such episodes and 
indicated that he got agitated and cried.  To control his 
symptoms, he had to take medication that would make him sleep 
for a couple of days.  He was not overtly suicidal or 
homicidal.  His affect was constricted and his mood tense.  
He was oriented in person, place and time.  His memory was 
preserved and his intellectual functioning was average.  
Judgment was fair, and insight was superficial.  The 
diagnosis was residual type schizophrenia and his Global 
Assessment of Functioning (GAF) score was 60.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (Fourth Ed. 1994) (DSM-IV) adopted by 
the VA at 38 C.F.R. §§ 4.125 and 4.126 (2000).

A May 1998 rating decision, the subject of this appeal, 
recharacterized the veteran's disability as residual type 
schizophrenia and continued the 50 percent rating.      

At a November 1998 RO hearing, the veteran testified that he 
had been married 38 years; that he had difficulty relating 
with his son but not with his wife; that he rarely talked to 
his neighbors; that he had received electroshock therapy 
(EST) in service; that he still had nightmares, sleep 
problems, headaches and a fear of persecution; and that he 
heard voices.  He stated that he thought about suicide many 
times and that he did not go to parties because he liked to 
be at home because he was afraid that he would explode and 
hurt someone.  He reported current treatment from Dr. Rivera 
Francis who gave him medication to help him sleep.  He stated 
that because of fear of electric shock he did not go to the 
VA for treatment.  He also related that during the day he was 
at his wife's business.  
  
A November 1998 psychiatrist report from Samuel Rivera 
Francis M.D., indicates that he had seen the veteran once in 
October and twice in November.  The veteran reported that he 
heard voices and thought that they wanted to harm him; that 
his fear prevented him from socializing, even in clubs, and 
caused him to avoid socialization with family; and that he 
had barely even one friend, who also had doubts about him.  
On examination, the veteran appeared sad and older than his 
chronological age and was unshaven.  The veteran was 
cooperative but hypervigilant and suspicious.  He was 
sluggish and in a state of depression, with suicidal 
thoughts.  His memory was good but his judgment was affected 
and he had no idea about his condition.  The veteran 
experienced auditory hallucinations and complex persecution.  
His intellectual capacity was average.  He had thoughts of 
reference and his mental faculties confused him sometimes and 
on occasion he had two or three thoughts at the same time.  
The physician opined that the veteran suffered from severe 
paranoid conical schizophrenia and dementia dysthymia and 
gave him a GAF score ranging from 31 to 40.  The psychiatrist 
added that the veteran's symptoms were active, making the 
veteran's management of his business difficult; that he 
experienced serious problems in private and social 
relationships; and that his condition had deteriorated.  He 
recommended that the veteran be considered for a 100 percent 
disability. 

At a January 1999 VA examination, the veteran reported that 
his condition rendered him unable to work and that he was 
unable to sleep the night before his examination.  It was 
reported that the veteran owned a printing shop and had 
employees.  The veteran reported that it was his wife's 
property and his family took care of the business, but 
whenever he could, he did some work.  He complained of 
hearing voices, crying for any reason, and hearing a noise in 
his head.  On examination, the veteran was clean, adequately 
dressed and groomed.  His affect was constricted and his mood 
was somewhat depressed.  He was oriented times three.  His 
attention, concentration and memory were good.  His speech 
was clear and coherent.  The veteran was not hallucinating 
nor was he suicidal or homicidal.  His insight and judgment 
were fair and he exhibited good impulse control.  The 
diagnosis was schizophrenia, residual type, and his GAF score 
was 80.  The examiner's report was prepared in February 2000 
and was based on the veteran's history, records, current 
evaluation and the social and industrial survey.  The 
examiner opined that the above GAF score was warranted.  He 
added that the veteran had been able to establish and 
maintain his own business and had been without psychiatric 
treatment for years.   

An unannounced field investigation was conducted to document 
the veteran's social and industrial impairment in February 
1999.  The VA investigator talked with the veteran, his wife 
and two neighbors.  The investigator found the veteran at his 
business behind a desk doing some paperwork and he explained 
that he was answering the telephone, while his son was away 
on travel.  He reported that he had stopped working in 1997 
and preferred spending most of his time at home.  He was 
shaven and dressed in clean sports clothes.   His wife 
reported that the veteran's behavior changed from time to 
time, at times he would be ill humored and at other times he 
did well.  She reported that the veteran had not worked for 
the past 20 years; that he spent the day in bed; and that he 
only sporadically got out of the house with a friend to take 
in baseball games.  The veteran's two neighbors were 
interviewed and stated that the veteran went to work every 
day, managed his print shop and socialized with other people.  

Analysis

The veteran essentially contends that the assigned rating 
does not accurately reflect the severity of his disability.  
The Board is satisfied that all relevant facts have been 
properly developed, and no further assistance to the veteran 
is required to comply with the duty to assist the veteran 
mandated by 38 U.S.C. § 5103A.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In this connection, the Board notes that the veteran 
was given another opportunity to submit additional evidence 
in support of his claim and was afforded another examination.  
Although the veteran did come to another examination, he did 
not submit any new evidence in addition to the November 1998 
report from Dr. Francis.  The Board finds that the April 1998 
and January 1999 VA examinations and the February 1999 field 
study, which evaluated the status of the veteran's 
disability, are adequate for rating purposes.  In particular 
the Board notes that the January 1999 VA examiner's report 
was based on a review of the veteran's history and the 
evidence of record.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt 


remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In this case, where the veteran's increased rating claim for 
schizophrenia arose after November 7, 1996, the applicable 
diagnostic criteria are those contained in 38 C.F.R. § 4.130.  
Under this section, a 30 percent rating is warranted where 
the psychiatric disorder is manifested by occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent evaluation is assigned where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work relationships.  A 70 percent 
disability evaluation is warranted for schizophrenia 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  A 100 
percent evaluation is warranted in cases of total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; a persistent danger of hurting self or others; an 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.

According to the current regulations, a mental disorder shall 
be evaluated "based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2000).  The 
veteran's schizophrenia is currently rated as 50 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9205.

The Board concludes, following thorough consideration of all 
the evidence of record, that the veteran's schizophrenia 
symptomatology does not warrant a higher evaluation under the 
current diagnostic criteria.  The Board also finds that the 
criteria for a 70 percent evaluation have not been met.  The 
veteran's symptoms, discussed at length above, do not include 
obsessive rituals, illogical, obscure or irrelevant speech, 
continuous panic, impaired impulse control, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  As such, the evidence when considered in its 
totality, does not present a picture of impairment to support 
an increased 70 percent rating as contemplated by the rating 
criteria.

The Board notes that the November 1998 private psychiatric 
report gave the veteran a GAF score ranging from 31 to 40.  
The Board observes that a GAF score of 31 to 40 indicates 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See DSM-IV.  This GAF score is consistent with 
significant disability, but is inconsistent with the April 
1998 and January 1999 VA examination GAF scores of 60 and 80, 
respectively, indicating moderate or slight impairment.  The 
Board also notes that the private psychiatrist did not review 
the veteran's other examination reports and appeared to have 
based his evaluation on the history and symptomatology 
related by the veteran.  The examiner also included dysthymia 
dementia without separating out the symptoms due to the 
veteran's schizophrenia.  Such an opinion relying on history 
related by the veteran is no better than the facts alleged by 
the veteran.   See Swann v. Brown, 5 Vet. App. 229, 233 
(1994).  The VA examiners' higher GAF scores, on the other 
hand, were based on reviews of the claims file, were more 
detailed, and are consistent with the findings of the 
unannounced field study, which noted inconsistencies between 
the veteran's and his wife's histories and concluded that the 
veteran has been able to establish and maintain his own 
business and has had only sporadic psychiatric treatment.  As 
such, the Board finds the VA examination reports and field 
examination to be more persuasive and of greater weight then 
the report of the private examiner.  While recognizing the 
veteran's assertions for an increased rating, the Board finds 
that the preponderance of the evidence is against his claim 
for an increased rating.  In reaching this decision, the 
Board has considered the complete history of the veteran's 
psychiatric disorder, as well as the current clinical 
manifestations of his disability and its effect on his 
earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.41.  All 
other pertinent aspects of 38 C.F.R. Parts 3 and 4 have also 
been considered.   At the present time the evidence does not 
support an evaluation in excess of 50 percent for 
schizophrenia.  See 38 C.F.R. § 4.1.

The Board has also considered whether the claim for an 
increased rating warrants referral for extraschedular 
consideration, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that, although the veteran asserts he can no 
longer work, there has been no showing by the veteran that 
his service-connected disorder has resulted in marked 
interference with employment, not already accounted for in 
the rating, or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Indeed, 
information obtained by the VA field examination showed that 
the veteran was working.  Accordingly, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash, 8 Vet. 
App. at 227.


ORDER

Entitlement to a rating in excess of 50 percent for 
schizophrenia is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

